Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/21.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 6 including, “the first electrode or the second electrode includes: a first portion electrically connected to the first light emitting element in the space of the first insulating structure; and a second portion electrically connected to the first light emitting element in the space of the second insulating structure”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0226758 Sofue et al.
3. 	Referring to claim 1, Sofue et al. teaches a display device comprising: a substrate; and a display element layer, (Figure 1 #101 & Paragraph 0002), disposed on the substrate, (Figure 1 #103a), and emitting light, the display element layer including: a first electrode electrically, (Figure 1 #107), connected to a portion of a first light emitting element, (Figure 1 #101); a second electrode, (Figure 1 #108), electrically connected to another portion of the first light emitting element, (Figure 1 #101); and at least one insulating structure, (Figure 1 #104), disposed on the substrate, (Figure 1 #103a), and having a convex shape protruding from the substrate, (Figure 1 #103a), wherein the first light emitting element, (Figure 1 #101), is disposed in a space, (Figure 1 #105), of the at least one insulating structure, (Figure 1 #104).

5. 	Referring to claim 3, Sofue et al. teaches a display device of claim 1, wherein the space, (Figure 1 #105), of the at least one insulating structure, (Figure 1 #104), is separated from outside of the at least one insulating structure, (Figure 1 #104).
6. 	Referring to claim 5, Sofue et al. teaches a display device of claim 1, wherein the at least one insulating structure, (Figure 1 #104), includes a first insulating structure, (Figure 1 the left half of #104), and a second insulating structure, (Figure 1 the right half of #104), adjacent to each other, and the first light emitting element, (Figure 1 #101), is disposed in the space, (Figure 1 #105), of each of the first insulating structure, (Figure 1 the left half of #104), and the second insulating structure, (Figure 1 the right half of #104).
7. 	Referring to claim 10, Sofue et al. teaches a display device of claim 1, further comprising: a light conversion layer, (Figure 1 #114 & Paragraphs 0060-0080), disposed on the display element layer and converting the light emitted from the first light emitting element, (Figure 1 #101).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0226758 Sofue et al. in view of U.S. Patent Application Publication No. 2007/0085105 Beeson et al.
8. 	Referring to claim 8, Sofue et al. teaches a display device of claim 1, but is silent with respect to wherein the display element layer further includes a reflective layer disposed on a surface of the at least one insulating structure and reflecting the light emitted from the first light emitting element.
Beeson et al. teaches a similar device in Figure 1b and Paragraphs 0015 and 0021, wherein the display element layer further includes a reflective layer, (#158), disposed on a surface of the at least one insulating structure, (#150), and reflecting the light emitted from the first light emitting element, (#102).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Beeson et al. with Sofue et al. because the reflector allows the light to be directed to the area of desire for the design of the device while increase the light efficiency, (Beeson et al. Paragraphs 0015 and 0021).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 4, 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein the at least one insulating structure includes a hole through which the space is exposed to the outside of the at least one insulating structure; wherein the first electrode or the second electrode is disposed between the first insulating structure and the second insulating structure, and the first electrode or the second electrode includes: a first portion electrically connected to the first light emitting element in the space of the first insulating structure; and a second portion electrically connected to the first light emitting element in the space of the second insulating structure; wherein the first electrode and the second electrode each include a portion exposed to outside of the first insulating structure and the second insulating structure, and the display element layer includes a second light emitting element disposed between the first insulating structure and the second insulating structure and electrically connected to the portion of the first electrode and the portion of the second electrode; and/or wherein the reflective layer includes: a first reflective layer overlapping the first electrode; and a second reflective layer overlapping the second electrode, wherein the first reflective layer is electrically connected to the first electrode and the second reflective layer is electrically connected to the second electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/15/21